Exhibit 10.6 Exhibit 10.6: Form of Change In Control Agreement between Hampden Bank, Hampden Bancorp, Inc. and the individuals listed below Hampden Bancorp, Inc. and Hampden Bank voted to enter into change in control agreements with the individuals listed below for a period of one year. The agreements are substantially identical in all material respects (except as noted below) as the attached Form of Change in Control Agreement. Parties to Change In Control Agreement: Hampden Bancorp, Hampden Bank and Richard L. DeBonis Hampden Bancorp, Hampden Bank and William D. Marsh, III Hampden Bancorp, Hampden Bank and Robert A. Massey Hampden Bancorp, Hampden Bank and Robert J. Michel (1) Hampden Bancorp, Hampden Bank and Sheryl L. Shinn Hampden Bancorp, Hampden Bank and Craig W. Kaylor Hampden Bancorp, Hampden Bank and Lynn Stevens Bunce Mr. Michel’s Change In Control Agreement is substantially identical to Exhibit 10.6 except as to the lump-sum cash payment upon termination, which is equal to two (2) times the Employee’s average “Annual Compensation” over the five most recently completed calendar years. CHANGE IN CONTROL AGREEMENT This Change in Control Agreement (the “Agreement”) is made and entered into by and between(the “Employee”), HAMPDEN BANK, a Massachusetts-chartered savings bank, with its principal administrative office at 19 Harrison Avenue, Springfield, MA01102 (the “Bank”), and HAMPDEN BANCORP, INC.,a corporation organized under the laws of the State of Delaware, the holding company for the Bank (the “Holding Company”), effective as of January 1, 2010 (the “Effective Date”). WHEREAS, it is expected that the Bank and/or the Holding Company from time to time will consider the possibility of an acquisition by another company or other change in control. The Board of Directors of the Bank (the “Board”) recognizes that such consideration can be a distraction to the Employee and can cause the Employee to consider alternative employment opportunities. The Board has determined that it is in the best interests of the Bank and its shareholders to assure that the Bank will have the continued dedication and objectivity of the Employee, notwithstanding the possibility, threat or occurrence of a Change in Control (as defined below) of the Bank or the Holding Company. WHEREAS, the Board believes that it is in the best interests of the Bank and its shareholders to provide the Employee with an incentive to continue her employment and to motivate the Employee to maximize the value of the Bank upon a Change in Control for the benefit of its shareholders. WHEREAS, the Board believes that it is imperative to provide the Employee with certain severance benefits upon Employee’s termination of employment following a Change in Control that provides the Employee with enhanced financial security and provides incentive and encouragement to the Employee to remain with the Bank notwithstanding the possibility of a Change in Control. NOW, THEREFORE, in consideration of the mutual promises, terms, provisions, and conditions contained in this Agreement, the parties hereby agree as follows: 1.Term of Agreement.The initial term of this Agreement shall commence as of the Effective Date and shall continue for one (1) year.The Board may extend the term of this Agreement for successive one (1) year periods at the end of the initial term, in its discretion. 2.At-Will Employment.The Bank and the Employee acknowledge that the Employee’s employment is and shall continue to be at-will, as defined under Massachusetts law at the time of the execution of this Agreement. If the Employee’s employment terminates (a) for any reason before a Change in Control (defined below), (b) for Cause (defined below) following a Change in Control, (c) without Good Reason (defined below) following a Change in Control, or (d) as a result of the Employee’s Death or Disability (defined below), the Employee shall not be entitled to any payments, benefits, damages, awards or compensation other than as provided by this Agreement or as may otherwise be available in accordance with the Bank’s established employee plans and practices or pursuant to other agreements with the Bank. 3.Payments in Connection with a Change in Control. (a)For purposes of this Agreement, a “Change in Control” shall mean any of the following events: (1) Merger. The Bank or the Holding Company merges into or consolidates with another entity, or merges another corporation into the Bank or Holding Company, and as a result, less than a majority of the combined voting power of the resulting corporation immediately after the merger or consolidation is held by persons who were stockholders of the Bank or the Holding Company immediately before the merger or consolidation; (2) Acquisition of Significant Share Ownership. There is filed, or is required to be filed, a report on Schedule 13D or another form or schedule (other than Schedule 13G) required under Sections 13(d) or 14(d) of the Securities Exchange Act of 1934, as amended, if the schedule discloses that the filing person or persons acting in concert has or have become the beneficial owner of 25% or more of a class of the Bank or the Holding Company’s voting securities, but this clause (ii)shall not apply to beneficial ownership of Bank or Holding Company voting shares held in a fiduciary capacity by an entity of which the Bank or the Holding Company directly or indirectly beneficially owns 50% or more of its outstanding voting securities. (3) Change in Board Composition. During any period of two consecutive years, individuals who constitute the Bank’s or the Holding Company’s Board of Directors at the beginning of the two-year period cease for any reason to constitute at least a majority of the Bank’s or the Holding Company’s Board of Directors; provided, however, that for purposes of this clause (iii), each director who is first elected by the board (or first nominated by the board for election by the members) by a vote of at least two-thirds (2/3)of the directors who were directors at the beginning of the two-year period shall be deemed to have also been a director at the beginning of such period; or (4) Sale of Assets. The Bank or the Holding Company sells to a third party all or substantially all of its assets. (5) Tender Offer. A tender offer is made for 25% or more of the voting securities of the Bank or the Holding Company. (b)For purposes of this Agreement, “Termination for Cause” shall mean termination because of, in the good faith determination of the Board, Employee’s: (1) Act of dishonesty, falsification of Bank or Holding Company documents, or other intentional misrepresentation related to business matters of the Bank or the Holding Company; (2) Incompetence; (3) Willful misconduct or action in bad faith; (4) Breach of fiduciary duty; (5) Failure to substantially perform her stated duties and obligations to the Bank, including, but not limited to, one or more acts of gross negligence; (6) Willful violation of any law, rule, or regulation (other than traffic violations or similar offenses) that reflects adversely on the reputation of the Bank or the Holding Company, any felony conviction, any violation of law involving moral turpitude, or any violation of a final cease-and-desist order; (7) Commission of any tortious act, unlawful act or malfeasance that causes or reasonably could cause harm to the Bank or the Holding Company; (8) Material breach of any provision of this Agreement, or the written policies of the Bank and/or Holding Company (including, but not limited to the Hampden Bank Code of Ethics and Conflict of Interest Policy); and/or (9) Violation of the Securities Act of 1933 or the Securities Exchange Act of 1934. (c)For purposes of this Agreement, “Good Reason” shall exist if, without Employee’s express written consent, the Bank or the Holding Company materially breaches any of its obligations under this Agreement. Such a material breach shall be deemed to occur upon any of the following: (1) A material reduction in Employee’s responsibilities or authority in connection with her employment with the Bank or the Holding Company; (2) Following a Change in Control, any material reduction in salary or benefits below the amounts Employee was entitled to receive before the Change in Control; or (3) A requirement that Employee relocate her principal business office or her principal place of residence outside of the area consisting of a thirty-five (35)mile radius from the current main office of the Bank and any branch of the Bank, or the assignment to Employee of duties that would reasonably require such a relocation. Notwithstanding the foregoing, a reduction or elimination of Employee’s benefits under one or more benefit plans maintained as part of a good faith, overall reduction or elimination of such plans or benefits, applicable to all participants in a manner that does not discriminate against Employee (except as such discrimination may be necessary to comply with law), will not constitute an event of Good Reason or a material breach of this Agreement, provided that benefits of the same type or to the same general extent as those offered under such plans before the reduction or elimination are not available to other officers of the Bank or any affiliate under a plan or plans in or under which Employee is not entitled to participate. (d)For purposes of this Agreement, “Disability” shall have the same meaning given to such term under the Bank’s Long-Term Disability plan as in effect from time to time, or, if no such plan is then in effect, the meaning described in Section 22(c)(3) of the Internal Revenue Code (the “Code”). (e)In the event that, upon a change in ownership or control within the meaning of Section 409A(a)(2)(A)(v) of the Code, Employee is offered employment with the Bank or its successor that is comparable in terms of compensation and responsibilities, and Employee stays for six (6) months after the change in ownership or control is completed, Employee shall receive a lump sum payment in the amount of three (3) months base salary. (f)Termination. If within the period ending two (2)years after a Change in Control, (i)the Bank or the Holding Company terminates Employee’s employment Without Cause (defined in Section 3(b)), or (ii)Employee voluntarily terminates her employment With Good Reason (defined in Section 3(c)), the Bank will pay Employee, not later than ten (10) calendar days after the date of termination of Employee’s employment: (1)Employee’s base salary through the effective date of termination, and payment for any accrued but unpaid compensation; (2)one lump-sum cash paymentequal to one (1)times Employee’s average “Annual Compensation” over the five (5)most recently completed calendar years, ending with the year immediately preceding the effective date of the Change in Control.
